 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDBethel Home,Inc.andUnited Food and CommercialWorkers Union,Local No. 214,affiliatedwiththeUnitedFood and CommercialWorkersInternationalUnion,AFL-CIO. Case 30-CA-851115 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 14 January 1985 Administrative Law JudgeWilliam A. Pope II issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.-The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and brief and has decided to affirm thejudge's rulings, findings,' and conclusions and toadopt the recommended Order. -ORDERThe recommended Order of theadministrativelaw judge is adopted andthe complaint is dis-missed.'The General Counsel has excepiedto the judge's treatment of certaincredibility issues.The Board's established policy is not to overrule an ad-ministrativelaw judge's credibilityresolutions unless the clear preponder-ance of all the relevantevidenceconvincesus that theyare incorrectStandard Dry Wall Products,Cir 1951)We have carefullyexaminedthe recordand find no basis. forreversingthe findingsSee alsoCasaGrande Cotton Oil Mill,110 NLRB1834 (1954)DECISIONWILLIAM A. POPE II,Administrative Law Judge. In acomplaint issued on October 5, 1984, the Acting Region-alDirector for Region 30 of the National Labor Rela-tions Board, Milwaukee, Wisconsin alleged that the Re-spondent, Bethel Home, Inc., engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) of theNational Labor Relations Act by discharging its employ-ee,Elizabeth Ann Beck, because of her refusal to attendan interview with supervisors of the Respondent, undercircumstances which gave her reasonable cause to be-lieve that disciplinary action would result, without repre-sentation by the Charging Party, United Food and Com-mercialWorkers Union, Local No. 214 (the Union orLocal Union 214). The charge in this case was filed byLocal Union 214 on September 11, 1984. Trial was heldon November 15, 1984, in Oshkosh, Wisconsin, beforeAdministrative Law Judge William A. Pope II.I.BACKGROUNDThe Respondent, Bethel Home, Inc., employed Eliza-beth Ann Beck as a nursing assistant from 1976 until shewas discharged on September 7, 1984. The Respondent'sdirector of nursing since January 2, 1984, is Eileen Lein-weber. The assistant director of nursing is Dolores Wass-man. The parties stipulated that Local Union 214 hasbeen the collective-bargaining representative of all Re-spondent's full-time and regular part-time service andmaintenanceemployees since June 22, 1984. ElizabethAnn Beck was a member of the bargaining unit.It is undisputed that Beck was discharged by order ofLeinweber on September 7, 1984,1 for insubordination al-leged to have taken place the preceding day during ameeting inLeinweber's office at Bethel Home participat-ed in by Leinweber, Wassman, and Beck. The Respond-ent's progressive discipline system provides for the dis-missal or suspensionof an employee who has accumulat-ed three or more written warnings during a 12-monthperiod. It is not disputed that Beck received writtenwarnings onJune 19, 1983, and August 10, 1984. A thirdwritten warning concerning an offense alleged to haveoccurred on August 24, 1984, had. been prepared 'for bydelivery to Beck on September 6, but was not deliveredto her prior to her discharge. That written warning con-tains an admonitionthat if another incident occurred, shewould be discharged.-IIt is undisputed that Beck was summoned-by Wassmanto an interview with Leinweber in the latter's -office onthe afternoon of September 6,.1984, and that Beck subse-quently left the interview without Leinweber's permis-sion,after being warned twice by Leinweber that if sheleft .shewould be dealing with charges of insubordina-tion.It is also undisputed that Beck's departure from theinterview of September 6, 1984; was the final step in theRespondent's progressive discipline system, and led di-rectly to her discharge.II. ISSUEThe issue in this case is whether the Respondent vio-lated Section 8(a)(1) of the Act by denying Beck's re-quest for union representation during the interview ofSeptember 6, 1984, and discharging her because of herrefusal to continue attending the interview without unionrepresentation.The General Counsel contends that at the interview ofSeptember 6, 1984, Beck was faced with the prospect ofan investigation,which she reasonably feared would leadto discipline, and requested union representation. At notime duringthe interview, asserts the General Counsel,was Beck told that discipline had already been deter-mined.UnderNLRB v. Weingarten,420 U.S. 251 (1975),says the General Counsel, in such circumstances, an em-ployee mayinsist onthe presence of a union representa-tive, and the employer may not continue the interview inthe absence of a union representative over the employ-ee's objection. The General Counsel concludes that Re-spondent violated Beck's rights protected by Section 7 ofthe Act by discharging her for her refusal to continuethe interview of September 6, 1984, without union repre-sentation,and leaving the interview without permissionto get a unionrepresentative.'Oral noticeof terminationof her employment was given to Beckduring the morningof September 7, 1984, by Wassman275 NLRB No. 20 BETHEL HOME, INCThe Charging Party also argues that the facts establishthat Beck made a valid request for union representation,and that when she attempted to assert her right, she wasdischarged for insubordination, in violation of the Act.The Respondent argues that the only question here isone of credibility, and that the General Counsel, whichhas the burden of establishing by a preponderance of theevidence that Beck'sWeingartenrights were violated, hasfailed to meet her burden of proof in that regard. Beckestablished through her own testimony, Respondent as-serts, that she was confused and upset, and, Respondentconcludes, does not really remember what was said. Itswitnesses, on the other hand, argues Respondent, werecalm, clearly remembered the events, and have not beenimpeached as to any material or substantive facts. Fur-ther, according to the Respondent, the General Counselhas not produced any evidence that the alleged violationof Beck'sWeingartenrightswas followed by any act ofdiscipline in connection with the denial. The GeneralCounsel, having failed to meet her burden of proof, theRespondent concludes, the complaint should be dis-missedIII.FINDINGSAND CONCLUSIONSIn its landmark decision,NLRB v. Weingarten, 420U.S. 251 (1975), the Supreme Court upheld the "right ofan employee to refuse to submit without union represen-tation to an interview [by his employer] which he rea-sonably fears may result in his discipline." The SupremeCourt went on to say that the right arises only in situa-tions where the employee requests representation, and islimited to situations where he reasonably believes the in-vestigation will result in disciplinary action. The employ-er has no obligation to justify its refusal to allow unionrepresentation and, despite its refusal, "the employer isfree to carry on its inquiry without interviewing the em-ployee, and thus leave to the employee the choice be-tween having an interview unaccompanied by his repre-sentative, or having no interview and foregoing any ben-efits that might be derived from one."The threshold question in this case is whether Eliza-bethAnn Beck ever requested union representationduring the interview with her supervisors on September6, 1984. The Supreme Court, itself, expressly stated in itsWeingartendecision that the right to union representationarises only if the employee requests representation. Thatthe request must come from the employee was againreaffirmed by the Board recently inMontgomery Ward &Co., 269 NLRB 598 (1984), a case in which the Boardsaid that an employer is under no duty to volunteer toprovide a representative and has no obligation to providea representative absent a valid request by the employee.If Beck did not request a union representative during theinterview, there was no violation of her Section 7 rightto representation, and it is unnecessary to consider suchissues aswhether or not the protections accorded to em-ployees underWeingartenwere otherwise applicable inthis case,2 or whether Beck was discharged for assertingher right to representation.2TheRespondent suggests that Beck may have had no Sec 7 right tothe presence of a union representative because the disciplinary decision155The burdenisonthe General Counsel to show by apreponderance of the testimony that Beck did requestthe presence of a union representative during the inter-view on September 6, 1984.3The General Counsel's case consisted of the testimonyof Eileen Leinweber, Elizabeth Ann Beck, and DavidTesch, an employee of Local Union 214 (who was in-volved in the organizing campaign and election at Re-spondent's facility, and was at the time involved in nego-tiations with the Respondent)Eileen Leinweber testified that she met in her officewith Beck on September 6, 1984, in the presence of Do-loresWassman, the assistant director of nursing, for thepurpose of issuing a written reprimand to Beck for vio-lating Respondent's voluntary time off policy on August24, 1984. Leinweber acknowledged that she did not tellBeck she was going to receive a reprimand, nor did she,on that day, show the written reprimand to her. Duringthe interview, according to Leinweber, she questionedBeck concerning the latter's knowledge of the Respond-ent's voluntary time off policy Leinweber agreed thatshe would not have fired Beck had not the latter left theinterview on September 6Elizabeth Ann Beck testified that she had a conversa-tionwith David Tesch on September 5, during whichshe expressed her fear that she was going to be disci-plined for excessive absences. He replied that if she feltshewas going to be disciplined, to call him and hewould come to the meeting. According to Beck, on Sep-tember 6, she was summoned to Wassman's office, wherethe latter informed her that they had to go see Lein-weber, the "boss." During an interview which subse-quently took place in Leinweber's office, she was askedif she knew the policy for voluntary time off and wasshown a copy of the policy in writing. According toBeck, as the exchange continued, she asked Leinweber,"Why are you harassing me like this?" After further dis-cussion with both Leinweber and Wassman concerningthe procedures which she had followed on August 24 toget approval for voluntary time off on that day, Beck,according to her own testimony, told Leinweber that she"wanted union representation," and that she "wanted togo call myunionrepresentative." As she was getting up,Beck testified, Leinweber told her that "if you leave youhad been made before the interview, and the interview was solely for thepurpose of informing her of the disciplinary decision As noted,it is un-necessary to decide this issue unless Ms Beck made a request for thepresence of a unionrepresentative during the interview, however, underthe Board'sdecision inBatonRouge Water Works Co,246 NLRB 995(1979), the argument would seem to have little validity, inasmuch as theRespondent's representatives clearly went beyond merely informing Beckof the disciplinary action (indeed, by their own admission, they never in-formed Beck at all on September 6, 1984,thatshe was gourd to be disci-plined), and sought admissions from her which would support the intend-ed disciplinarymeasuresUnder such circumstances, an employee is enti-tled to the full panoply of protections andWeingarten3Sec 10(c) of the Act SeeKraft Foods,251NLRB 598 (1980), inwhich the Board made clear that the General Counsel has the burden ofproving that aWeingartenviolation occurredAlthoughKraft Foodswasrecently overruled, in part, by the Board inTaracorp Industries,273NLRB 221 (1984), its holding inTaracorpwas concerned with the appro-priateness of a make-whole remedy to redress aWeingartenviolation, anddid not address the question of the General Counsel's burden in provingthat a violation occurred 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDare insubordinate."Beck did not leave at that time, ac-cording to her testimony, and further conversation,which possibly can best be described as somewhatheated, took place. After some period of further conver-sation, according to Beck, she again said she was beingharassed and wanted to go call her union representative.She was again told "if you leave you are insubordinate,"but, she testified, she left anywayAccording to Beck,she went to a nearby pay telephone, where she made anattempt to call Tesch, but gave up when Leinwebercame out of her office and "glared at me and didn't say aword."Beck admitted on cross-examination that she had saidin her affidavit that after the meeting she was upset tothe point of being hysterical, but she insisted that, whileshe was crying and upset, she was not hysterical duringthe meeting and had been composed enough to remem-ber what was going on.Beck said on cross-examinationthat she knew when the meeting started that she couldhave a union representative, but she did not know themeeting was going to be a disciplinary meeting. Beck ac-knowledged that she left the meeting because she wasconfused and harassed, and could no longer express her-self.David Tesch testified as a witness for the GeneralCounsel, and essentially corroborated Beck's testimonyconcerning her conversation with him on September 5.He said that he told her that if she ended up "gettingcalled on the carpet for" her absences, she had a "rightto union representation providing she asked for it."The Respondent called two witnesses on its behalf:EileenLeinweber and Dolores Wassman. While theirtestimony agreed in some respects with that of Beck, itdiffered on one fundamental point. Both of these wit-nesses stated that at no time during the meeting of Sep-tember 6 did Beck ask for a union representative.Leinweber stated that she has known of the"Weingar-tenLaw" for 10 years. She testified that the purpose ofthe September 6 interview was to give Beck a writtenreprimand, which had been prepared before the meeting.According to Leinweber, the purpose of the discussionwas to establish an understanding on the employee's partas to why she was being reprimanded, but that the repri-mand would have been issued regardless of what shesaid.During the ensuing conversation, according toLeinweber, Beck became upset, started crying, and at-tempted to leave. Leinweber said she told Beck, "Pleasesit down. I need to talk with you." Leinweber said thatinitiallyBeck complied, but she made "allegations that Iwas picking on her and harassing her," and that she wasupset and her voice "was not in a normal tone of voice."According to Leinweber, Beck "got up and proceededto'leave the room in a very arbupt, upsetting manner andI told her on two occasions before her leaving that if shewould leave that she would be dealing with insubordina-tion, and the second time I made the statement she wasflying out the door and yelling `I am going to tell myUnion."' Leinweber testified that Beck did not ask forunion representation during the meeting.Leinweber repeated on cross-examination that she didnot tell Beck during the meeting that she was going tobe reprimanded, and never showed her the written repri-mand. Leinweber agreed that "evidently"at an unem-ployment compensation hearing of Beck, she testifiedthat Beck's words (as she was leaving the meeting) were"I am going to see my Union." Leinweber also mademention only once during her testimony at the unem-ployment compensation hearing of having warned Beckthat if she left she would be dealing with insubordina-tion.DoloresWassman, the Respondent's assistantdirectorof nursing, testifying as a witness for the Respondent,said that Beck did not ask for a union representative tobe present during the meeting of September 6, nor didshe even mention the word "union" during the meeting.Her first mention of the word "union" was as she wasleaving rapidly, when she was crying and said, "I amgoing to tell my Union." Wassman described Beck's de-meanor during the meeting as, "she was very upset, andemotional, crying at several points."Wassman said thatBeck was warned twice that if she left she would bedealing with insubordination, the lasttimebeing as shewas leaving.Wassman acknowledged on cross-examina-tion that she works on a daily basis with Leinweber, andthat they had had occasion to discuss whether there hadbeen a request for union representation.The divergence between the various versions of theevents of September 6 offered by the witnesses for theGeneral Counsel and the Respondent is too great, atleastwith regard to the question of whether or not Beckrequested the presence of a union representative duringthe interview, to permit any form of reconciliation. It isplain for all to see that Beck, on the one hand, and Lein-weber and Wassman, on the other, cannot all be tellingthe truth about what was said, or not said, by Beckduring the interview. I reject as unsupported by the evi-dence the Respondent's suggestion that Beck might havebeen too hysterical at the time to now be able to recallwhat she said. Beck emphatically denied that was thecase, and adamantly maintained that she did recall whatshe hadsaid,and that what she had said on two occa-sions during the interview was that she wanted a unionrepresentative to be present. The unpleasant truth is thateither Beck or Leinweber and Wassman gave false testi-mony. The problem, thus, is how to determine, if that ispossible, who is telling the truth.I find the testimony of David Tesch to the effect thaton September 5 he told Beck that if she was "called onthe carpet" for her absences, she had a "right to unionrepresentation providing she asked for it," to be entirelycredible. I further find that it would have been reasona-ble for Beck to conclude very early in the September 6interview that her conduct was being called into ques-tion, and that disciplinary action against her was a dis-tinct possibility. Under those conditions, it is quite plausi-ble that Beck would have wanted, and voiced her desirefor, a union representative to be present to advise her.While Beck did give the appearance on the witness standof being a somewhat emotional, and excitable, person, Ifind no basis for concluding that even in a very stressfulmoment she is prone to so lose control of herself that sheis unable to comprehend, and later recall, her actions Fi-nally, I find that her credibility was not impeached to BETHEL HOME, INCany significant degree by Respondent during cross-exam-ination.But offsetting, to some degree, the positive credibilityfindings is the fact that Beck is hardly a disinterestedwitness. She, of course, as the alleged discriminatee, hasa great deal at stake in the outcome of this litigation, inwhich the General Counsel seeks for her reinstatementto her previous employment and backpay4 and, thus,thereisanobvious motive for her to give testimony fa-vorable to her cause, without regard to the truth, if nec-essaryMuch the same kind of analysis may be made of thetestimony of Respondent's witnesses Eileen Lemweberand Dolores Wassman. I find that Leinweber was gener-ally aware of an employee's rights underWeingarten.Crediting her testimony that the discipline to be adminis-tered to Beck on September 6 had already been deter-mined before the interview began, and that it consistedof a written reprimand, and not discharge, there wouldappear to have been little to gain by denying any requestby Beck for union representation, other than to exacer-bate the situation. Reflecting favorably on the credibilityof Leinweber and Wassman, they are both professionalwomen, apparently in good standing in their profession,and their credibility was not impeached to any signifi-cant degree on cross-examination.5But, as is the case with Beck, neither Leinweber norWassman are disinterested witnesses.While there is noevidence that their jobs are at riskas a resultof this inci-dent, neither can it be expected that either of themwould want to have to admit to their employer thatBeck is telling the truth concerning the events at the4Beck was terminated,as the final step under the Respondent's pro-gressive discipline system, for insubordination in the form of leaving theinterview of September 6 withoutpermissionIf,as she testified, she leftthemeeting to get a union representative, after twice asking for andbeing refused one, it is clear that she was discharged for asserting herright to representationUnder the Board's recent decision inTaracorp In-dustries,supra,a make-whole remedy is appropriate if an employee is dis-charged or disciplined for asserting the right to representation5 I do not find it significant that Lemweber testified that as Beck wasleaving the interview of September 6, she said, "I am going to tell myUnion," but that in "grievious testimony" in the course of an unemploy-ment compensation proceeding involving Beck,she said that Beck'swords were, "I am going to see my Union " In context, the difference inmeaning appears slight and, in any event, neither expression constituted arequest for the presence at the interview of a union representative Nei-ther do I find it significant that Leinweber may have related during theunemployment compensation hearing only one occasion of havingwarned Beck that if she left Lemweber would be dealing with insubordi-nationThe testimony by Lemweber is ambiguous and does not precludethat she may have given the same warning more than once157September 6 interview and they are not. Both LeinweberandWassman have had ample opportunity to discusstheir testimony with each other and eliminate any poten-tial conflicts, and both have a natural motive to want topresent their behavior to their employer in the light mostfavorable to them.On balance, I find no reason of record, or, for thatmatter, based on the demeanor of the witnesses, to con-clude that Beck is a more, or less, credible witness thanLeinweber and Wassman. The fact that the Respondenthas presented two witnesses who were present duringthe interview of September 6 to the one presented by theGeneral Counsel is a matter of no significance. It is thequality of testimony, not the quantity of witnesses, whichisdeterminative.Here, the only witnesses to what tran-spired were interested parties to the events; there wereno unbiased, disinterestedwitnesses,whose testimonymight be given greater weight because as witnesses, theylack any reason to give false testimony. Only by givingthe witnesses for one side or the other in this case thebenefit of the doubt can it be said that there is a prepon-derance of evidence in favor of either side. A determina-tion of credibility must be based on objective, articulata-ble facts and observations; mere speculation and conjec-ture are insufficient.Under the circumstances, where the General Counsel'switness is not significantly or appreciably more crediblethan the Respondent's witnesses, and there is no otherconvincing direct or indirect evidence concerning thedisputed facts, I conclude that the General Counsel hasfailed to sustain her burden of proof in establishing by apreponderence of the evidence that Beck'sWeingartenrights were violated on September 6, 1984, by Respond-ent. Therefore, the complaint must be dismissed.CONCLUSION OF LAWThe Respondent did not violate the Act in the manneralleged in the complaint.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed6ORDERThe complaint is dismissed in its entirety.8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses